EXHIBIT 10.1

 

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (“Agreement”) is made as of May 18, 2015 by and among
Kalex Corp., a Delaware corporation (“Kalex”), and the stockholders
(“Stockholders”) of LCP, Inc., a California corporation (“LCP”), Intelecon Inc.,
a Wyoming corporation (“Intelecon”), and the Estate of Norman King (“Estate”).

 

RECITALS

 

WHEREAS, the Stockholders are the owners of all the issued and outstanding
shares of common stock of LCP (“LCP Common Stock”); and,

 

WHEREAS, Kalex desires to purchase from the Stockholders, and the Stockholders
desire to sell to Kalex, eighty percent (80%) of the Common Stock in accordance
with the provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

 

AGREEMENTS

 

1. Purchase and Sale. Subject to the terms and conditions contained in this
Agreement, on the Closing (defined below), the Stockholders shall sell, assign,
transfer and deliver to Kalex eight million (8,000,000) LCP Common Stock, which
represents eighty percent (80%) of the LCP Common Stock in consideration that
Kalex shall sell, assign, transfer and deliver to the Stockholders forty million
(40,000,000) restricted shares of common stock (“Kalex Common Stock”) referred
to hereinafter as the “Purchase Price.” The Kalex Common Stock shall have
registration rights as to the number of shares permitted to be registered by the
Securities and Exchange Commission in any Form S-1 registration statement. In
consideration of consulting services that have previously been performed for
Kalex by Intelecon to accomplish the transaction that is the subject of this
Agreement, Kalex shall issue sixty million (60,000,000) shares of Kalex Common
Stock to Intelecon (“Intelecon Stock”). The Intelecon Stock shall have
registration rights as to the number of shares permitted to be registered by the
Securities and Exchange Commission in any Form S-1 registration statement.

 

The Estate, in consideration of the receipt from it by Kalex, of the one
thousand (1,000) shares of Kalex Series A preferred stock, shall issue to the
Estate two hundred thousand (200,000) shares of Kalex Common Stock (“Estate
Stock”). Such Series A preferred stock will be cancelled by Kalex upon its
receipt. The Estate Stock shall have registration rights as to the number of
shares permitted to be registered by the Securities and Exchange Commission in a
Form S-1 registration statement.

 

2. Closing. The closing (the “Closing”) of the sale and purchase of the Common
Stock shall take place on May 18, 2015, or at such other date, time or place as
may be agreed upon in writing by the parties hereto, but not later than June 15,
2015 (“Termination Date”). The date of the Closing is sometimes herein referred
to as the “Closing.”

 

 
1


--------------------------------------------------------------------------------




 

2.1 Items to be Delivered Immediately Prior to or at Closing. At the Closing:

 

(a) The Stockholders shall deliver to Kalex a certificate or certificates
representing eight million (8,000,000) shares of LCP Common Stock, duly endorsed
or accompanied by stock powers duly executed in the name of Kalex Corp.

 

(b) Kalex shall deliver to the Stockholders a certificate or certificates
representing an aggregate of forty million (40,000,000) restricted shares of
Kalex common stock, in the name of the Stockholders.

 

(c) Kalex shall deliver to Intelecon Inc., a certificate or certificates
representing an aggregate of sixty million (60,000,000) restricted shares of
Kalex common stock in the names designated by Intelecom.

 

(d) The Estate shall deliver to Kalex a certificate or certificates representing
one thousand (1,000) shares of Kalex Series A convertible preferred stock, duly
endorsed or accompanied by stock powers duly executed in the name of Kalex Corp.

 

(e) Kalex shall deliver to the Estate a certificate or certificates representing
an aggregate of two hundred (200,000) restricted shares of Kalex common stock,
in the name of the Estate of Norman King.

 

3. Stockholder Representative. The Stockholders hereby irrevocably constitute
and appoint Michael Selsman, as its and their true and lawful agent,
attorney-in-fact and representative (such person and his appointed and
designated successor or successors being herein referred to as the “Stockholder
Representative”), with full power to act for and on behalf of the Stockholders,
and each of them, for all purposes under this Agreement and in connection with
the transactions contemplated hereby including, without limitation, for purposes
of: (i) determining the amount of damages suffered or incurred by the
Stockholders, (ii) receiving notices from Kalex given under this Agreement, of
which the Stockholder Representative will give a copy to the Stockholders, (iii)
advising and determining with Kalex as to additions, deletions, changes,
modifications and amendments to this Agreement, except with respect to any
addition, deletion, change, modification or amendment to a material financial
term or condition of any of such documents that would materially, financially
and adversely affect the Stockholders, and (iv) settling finally and completely
any disputes or controversies among the parties hereto (other than solely among
the Stockholders) with respect to the interpretation or effect of or damages or
relief under this Agreement and any and all transactions contemplated hereby.
The Stockholder Representative shall be compensated solely by the Stockholders
for his services described hereinbefore, as may occur pursuant to this
Agreement. The terms of the compensation will be per a separate agreement
between the Stockholders and the Stockholder Representative only. The
Stockholder Representative is not a party to this Agreement.

 

 
2


--------------------------------------------------------------------------------




 

4. Representations and Warranties of the Stockholders. The Stockholders,
individually as pertains to each particular Stockholder and not jointly, and the
other Stockholders hereby represent and warrant to Kalex the representations and
warranties, as follows:

 

4.1 Validity of Transaction. The Stockholders own the number of shares of LCP
Common Stock as set forth in this Agreement. The Stockholders have all requisite
power and authority to execute, deliver, and perform this Agreement and to sell
to Kalex the LCP Common Stock to be sold by the Stockholders pursuant hereto.
All necessary corporate proceedings or other similar actions by the Stockholders
have been duly taken to authorize the execution, delivery, and performance of
this Agreement and to authorize the sale of the LCP Common Stock by the
Stockholders. This Agreement has been duly authorized, executed, and delivered
by the Stockholders, is the legal, valid, and binding obligation of the
Stockholders, and is enforceable as to the Stockholders in accordance with its
terms except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors’ rights generally, and subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law). No consent, authorization, approval, order,
license, certificate, or permit of or from, or declaration or filing with, any
federal, state, local, or other governmental authority or of any court or other
tribunal is required by the Stockholders for the execution, delivery, or
performance of this Agreement by the Stockholders, and except as would not
affect the ability of a Stockholder to perform any of his material obligations
under this Agreement. No consent of any party to any contract, agreement,
instrument, lease, license, arrangement, or understanding to which a Stockholder
is a party, or by which any of its properties or assets is bound, shall be
required for the execution, delivery, or performance by a Stockholder of this
Agreement, except for such consents as have been obtained at or prior to the
date of this Agreement, and except as would not affect the ability of a
Stockholder to perform any of his material obligations under this Agreement. The
execution, delivery, and performance of this Agreement by a Stockholder will not
violate, result in a breach of, conflict with, or (with or without the giving of
notice or the passage of time or both) entitle any party to terminate or call a
default under, any such contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the certificate or articles of incorporation or by-laws (or other organizational
document) of LCP, or violate, result in a breach of, or conflict with any law,
rule, regulation, order, judgment, or decree binding on a Stockholder or to
which any of his operations, business, properties, or assets is subject, except
as would not affect the ability of such Stockholder to perform any of its
material obligations under this Agreement. The Common Stock sold by the
Stockholders have been duly authorized and validly issued and are fully paid and
nonassessable and have not been issued in violation of any preemptive right of
stockholders or rights of first refusal. Upon the transfer of the Common Stock,
sold by the Stockholders to Kalex at the Closing, Kalex shall acquire good and
valid title to such Common Stock free and clear of all claims, liens, security
interests, pledges, charges, encumbrances, stockholders’ agreements, and voting
trusts (other than any created for and in favor of Kalex).

 

4.2 Finder or Broker. No Stockholder has incurred any fee as a result of any
negotiation with any finder, broker, intermediary, or similar person in
connection with the transaction contemplated hereby that will result in any
liability to Kalex.

 

4.3 Accredited Investor. Each Stockholder is a “sophisticated” or “accredited”
investor, as those terms are defined in Regulation D promulgated under the
Securities Act of 1933, as amended (“Securities Act”). The Stockholders have
received all requested documents from Kalex, including without limitation, and
has had an opportunity to ask questions of and receive answers from the officers
of Kalex with respect to the business, results of operations, financial
condition, and prospects of Kalex.

 

 
3


--------------------------------------------------------------------------------




 

4.4 Investment Intent. The Stockholders are acquiring the Kalex Common Stock for
their own account for investment and not with a view to, or for sale in
connection with, any public distribution thereof in violation of the Securities
Act, it being understood that the Stockholders right to sell such shares in
their sole discretion in accordance with registration rights, or otherwise by
the requirements of Rule 144. The Stockholders understand that the Kalex Common
Stock, as of Closing, has not been registered for sale under the Securities Act
or qualified under applicable state securities laws and that the Kalex Common
Stock shall be delivered to the Stockholders pursuant to one or more exemptions
from the registration or qualification requirements of such securities laws and
that the representations and warranties contained in this section are given with
the intention that Kalex may rely thereon for purposes of claiming such
exemptions. The Stockholders understand that the Kalex Common Stock cannot be
sold unless registered under the Securities Act and qualified under state
securities laws, or unless an exemption from such registration and qualification
is available.

 

4.5 Transfer of Kalex Common Stock. The Stockholders shall not sell or otherwise
dispose of any Kalex Common Stock unless (a) a registration statement with
respect thereto has become effective under the Securities Act and such shares
have been qualified under applicable state securities laws or (b) such
registration and qualification are not required. The Stockholders consent that
the transfer agent for the Kalex Common Stock may be instructed not to transfer
any Kalex Common Stock acquired pursuant hereto unless it receives satisfactory
evidence of compliance with the foregoing provisions, and that there may be
endorsed upon any certificate representing the Kalex Common Stock acquired
pursuant hereto (and any certificates issued in substitution therefor) the
following legend calling attention to the foregoing restrictions on
transferability and stating in substance:

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFICATION UNDER THE BLUE SKY LAWS OF ANY JURISDICTION. SUCH
SECURITIES MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF,
BENEFICIALLY OR ON THE RECORDS OF THE CORPORATION, UNLESS THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
AND QUALIFIED UNDER APPLICABLE BLUE SKY LAWS, OR AN EXEMPTION FROM SUCH
REGISTRATION AND QUALIFICATION IS AVAILABLE.”

 

 

Kalex shall, upon the request of any holder of a certificate bearing the
foregoing legend and the surrender of such certificate, issue a new certificate
without such legend if (i) the security evidenced by such certificate has been
effectively registered under the Securities Act and qualified under any
applicable state securities law and other than those if any already in effect by
the holder thereof in accordance with such registration and qualification or
(ii) that the restrictions set forth herein are no longer required or necessary
under the Securities Act or any applicable state law.

 

4.6 Corporate Existence. LCP is a C corporation duly incorporated, validly
existing and in good standing under the laws of the State of California and has
all corporate powers and all governmental licenses, authorizations, permits,
consents and approvals required to carry on its business as now conducted. LCP
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where such qualification is necessary, except for
those jurisdictions where failure to be so qualified would not, individually or
in the aggregate, be material to the business of LCP. LCP is not in violation of
any of the provisions of its Articles of Incorporation, its Bylaws, or any
regulations governing them.

 

 
4


--------------------------------------------------------------------------------




 

4.7 Capitalization.

 

(a) The authorized equity of LCP consists of ten million (10,000,000) shares of
LCP Common Stock, all of which are issued and outstanding.

 

(b) To the knowledge of the Stockholders, (i) all outstanding LCP Common Stock
has been duly authorized and validly issued and are fully paid and
non-assessable and are not subject to preemptive rights created under California
law, its Articles of Incorporation, its Bylaws, or any regulations governing
them, or any agreement or document to which LCP is a party or by which it or its
assets are bound, (ii) all outstanding LCP Common Stock have been issued and
granted in compliance with all applicable securities law and other legal
requirements and all requirements set forth in applicable agreements or
instruments, and (iii) none of the outstanding LCP Common Stock is unvested or
is subject to a repurchase option, risk of forfeiture or other condition
providing that such LCP Common Stock may be forfeited or repurchased by LCP or
otherwise vest upon termination of a Stockholder’s or grantee’s employment,
directorship or other relationship with LCP under the terms of any restricted
stock agreement or other agreement with LCP.

 

(c) Other than the LCP Common Stock there are no outstanding (i) shares of
equity or voting securities of LCP, (ii) securities of LCP convertible into or
exchangeable for shares of capital stock or voting securities of LCP or (iii)
options or other rights to acquire from LCP, or other obligation of LCP to
issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of LCP. There are no
registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which LCP is a party.
There are no outstanding obligations of LCP to repurchase, redeem or otherwise
acquire any LCP Common Stock.

 

4.8 Financial Statements. The Stockholders acknowledges that its books and
records of LCP fairly and correctly set out and disclose in all material
respects, in accordance with generally accepted accounting principles (“GAAP”),
the financial position of LCP as at the date hereof, and all material financial
transactions of the LCP have been accurately recorded in such books and records.
Any future audits deemed necessary regarding LCP shall be at the sole expense of
Kalex without reimbursement from LCP.

 

4.9 No Undisclosed Material Liabilities. There are no liabilities of LCP of any
kind whatsoever, whether accrued, contingent, absolute, determined or
determinable, and no existing condition, situation or set of circumstances which
could reasonably result in such a liability, other than:

 

(a) liabilities recorded in full or reserved for; and

 

(b) liabilities incurred in the ordinary course of the business of LCP
consistent with past practice, none of which has or may reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, results of operations, or financial condition of LCP.

 

 
5


--------------------------------------------------------------------------------




 

4.10 Litigation. There is no action, suit, investigation or proceeding (or to
the Stockholders knowledge any basis therefor) pending against, or to the
knowledge of the Stockholders, threatened against or affecting, the
Stockholders, LCP or any of their respective properties before any court or
arbitrator or any governmental body, agency or official which, individually or
in the aggregate, if determined or resolved adversely in accordance with the
plaintiff’s demands, could reasonably be expected to have a material adverse
effect on the business, results of operations, or financial condition of LCP or
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement.

 

4.11 Assets and Intellectual Property. LCP has good and valid title to,
ownership of, and the exclusive right to use assets and intellectual property,
the intellectual property being the following: Including without limitation, all
trademarks, service marks, trade names, patents, know how, formulas, trade
secrets, and copyrights (whether domestic or foreign) necessary for the conduct
of its operations, and the formulation, production, distribution, and use of its
products and assets, all as more particularly described in the Business Plan
dated October 2013 and previously provided to Kalex. There are no outstanding
options, licenses or agreements of any kind to which LCP is a party or by which
it is bound relating to any such Intellectual Property, whether owned by LCP or
another person. To the knowledge of the LCP, the business of LCP as formerly and
presently conducted did not and does not conflict with or infringe upon any
Intellectual Property right, owned or claimed by another. Kalex shall not sell,
transfer, or otherwise dispose of, or alienate, any of the intellectual property
described in this Section 4.11 without the express written consent of the
Stockholders for a period of one (1) year from the date of the Closing, and if
later then prior to any spin-out of LCP if such is to occur.

 

4.12 Compliance with Laws and Court Orders.

 

(a) LCP is not in violation of, and to the knowledge of the Stockholders is not
under investigation with respect to and has not been threatened to be charged
with or given notice of any violation of, any applicable law, rule, regulation,
judgment, injunction, order or decree, except for violations that have not had
and could not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the business, results of operations or financial
condition of LCP.

 

(b) To the knowledge of the Stockholders, each executive officer and director of
LCP has complied with all applicable laws in connection with or relating to
actions within the scope of LCP’s business, except where the failure to comply
would not be material to LCP. No executive officer or director of LCP is a party
to or the subject of any pending or threatened suit, action, proceeding or
investigation by any governmental entity that would have a material adverse
effect on the business, results of operations or financial condition of LCP.

 

 
6


--------------------------------------------------------------------------------




 

4.13 Absence of Liens and Encumbrances; Title to Properties. LCP has good, valid
and authorized title to the use of properties and assets used in the conduct of
its business free of mortgages, pledges, charges, or other adverse claims, other
than those incurred in the ordinary course of the business of LCP consistent
with past practice.

 

4.14 Material Contracts. LCP is not a party to or bound by any Contract (as
defined below) that (a) is a material contract, or (b) materially limits or
otherwise materially restricts LCP or that would, after the Closing, materially
limit or otherwise materially restrict Kalex or any of its subsidiaries or any
successor thereto, from engaging or competing in any material line of business
in any geographic area or that contains most favored nation pricing provisions
or exclusivity or non-solicitation provisions with respect to customers. As used
herein, “Contract” shall mean any written or oral agreement, contract,
commitment, lease, license, contract, note, bond, mortgage, indenture,
arrangement or other instrument or obligation. LCP is not in, or has received
notice of, any violation of or default under (or any condition which with the
passage of time or the giving of notice would cause such a violation of or
default under) any Contract or any other Contract to which it is a party or by
which it or any of its properties or assets is bound, except for violations or
defaults that would not have a material adverse effect on the business, results
of operations or financial condition of LCP or, after giving effect to the
Closing, Kalex or any of its subsidiaries.

 

4.15 Taxes.

 

(a) LCP has timely filed all tax returns required to be filed on or before the
Closing and all such tax returns are true, correct and complete in all respects.
LCP has paid in full on a timely basis all taxes owed by it, whether or not
shown on any tax return, except where the failure to file such return or pay
such taxes would not have a material adverse effect. No claim has ever been made
by any authority in any jurisdiction where LCP does not file tax returns that
LCP may be subject to taxation in that jurisdiction.

 

(b) There are no ongoing examinations or claims against LCP for taxes, and no
notice of any audit, examination or claim for taxes, whether pending or
threatened, has been received. LCP has not waived or extended the statute of
limitations with respect to the collection or assessment of any tax.

 

4.16 Interested Party Transactions. No officer, director or stockholder of LCP
or any “affiliate” (as such term is defined in Rule 405 under the Securities
Act) of any such person or LCP has or has had, either directly or indirectly,
(a) an interest in any person that (i) furnishes or sells services or products
that are furnished or sold or are proposed to be furnished or sold by LCP other
than LCP, or (ii) purchases from or sells or furnishes to LCP any goods or
services, or (b) a beneficial interest in any contract or agreement to which LCP
is a party or by which it may be bound or affected (other than routine
compensation and expense reimbursement programs in the ordinary course of
business).

 

 
7


--------------------------------------------------------------------------------




 

5. Representations and Warranties of Kalex. Kalex hereby represent and warrant
to LCP as follows:

 

5.1 Validity of Transaction. Kalex has all requisite power and authority to
execute, deliver, and perform this Agreement and to issue and sell to the
Stockholders the Kalex Common Stock. All necessary corporate proceedings of
Kalex have been duly taken to authorize the execution, delivery, and performance
of this Agreement, and the issuance and sale to the Stockholders of the Kalex
Common Stock. This Agreement has been duly authorized, executed, and delivered
by Kalex, is the legal, valid, and binding obligation of Kalex, and is
enforceable as to Kalex in accordance with its terms, except as may be limited
by bankruptcy, insolvency, moratorium, or other similar laws affecting
creditors’ rights generally, and subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). Subject to the compliance with and completion of the registration
requirements of the Securities Act as contemplated with registration rights, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any Federal, state, local, or other
governmental authority or of any court or other tribunal is required by Kalex
for the execution, delivery, or performance of this Agreement by Kalex, except
as would not affect the ability of Kalex to perform any of its material
obligations under this Agreement. No consent of any party to any contract,
agreement, instrument, lease, license, arrangement, or understanding to which
Kalex is a party, or by which any of its properties or assets is bound, is
required for the execution, delivery, or performance by Kalex of this Agreement,
except for such consents as have been obtained at or prior to the date of this
Agreement, and except as would not affect the ability of Kalex to perform any of
its material obligations under this Agreement. The execution, delivery, and
performance of this Agreement by Kalex will not violate, result in a breach of,
conflict with, or (with or without the giving of notice or the passage of time
or both) entitle any party to terminate or call a default under any contract,
agreement, instrument, lease, license, arrangement, or understanding to which
Kalex is a party, or violate or result in a breach of any term of the Articles
of Incorporation or Bylaws of Kalex, or violate, result in a breach of, or
conflict with any law, rule, regulation, order, judgment, or decree binding on
Kalex or to which any of its operations, business, properties, or assets is
subject, except as would not affect the ability of Kalex to perform any of its
material obligations under this Agreement. The shares of Kalex Common Stock have
been duly authorized and, upon receipt by the Stockholders from Kalex of the
stock certificates representing the Kalex Common Stock being sold pursuant to
this Agreement, will be validly issued, fully paid, and nonassessable, will not
have been issued in violation of any preemptive right of stockholders or rights
of first refusal, and the Stockholders will have good title to the Kalex Common
Stock, free and clear of all liens, security interests, pledges, charges,
encumbrances, stockholders agreements, and voting trusts (other than any created
by the Stockholders).

 

5.2 Finder or Broker. Neither Kalex nor any person acting on behalf of Kalex has
negotiated with any finder, broker, intermediary, or similar person in
connection with the transaction contemplated herein.

 

5.3 Accredited Investor. Kalex is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

5.4 Investment Intent. Kalex is acquiring the LCP Common Stock for its own
account for investment and not with a view to, or for sale in connection with,
any public distribution thereof in violation of the Securities Act. Kalex
understands that it must bear the economic risk of its investment in LCP for an
indefinite period of time, and the LCP Common Stock being purchased from the
Stockholders cannot be sold unless registered under the Securities Act and
qualified under state securities laws, unless an exemption from such
registration and qualification is available.

 

 
8


--------------------------------------------------------------------------------




 

5.5 Full Disclosure. All documents filed by Kalex pursuant to the Securities
Exchange Act of 1934, as amended, since June 30, 2012 (“Kalex Exchange Act
Documents”) (i) were prepared in accordance with the requirements of the
Exchange Act and the rules and regulations thereunder, (ii) did not at the time
they were filed contain any untrue statement of a material fact, and (iii) did
not at the time they were filed omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Kalex Exchange Act Documents do not omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. So far as Kalex is
aware, from the date as of which information is given in the most recent report
filed by Kalex under the Exchange Act to the date of this Agreement, there has
not been any material adverse change in, or any adverse development which
materially affects, the business, results of operations, or financial condition
of Kalex and its subsidiaries taken as a whole. Kalex discloses that it is
delinquent in its Kalex Exchange Documents to be filed with the U.S. Securities
and Exchange Commission (“SEC”) and is working to get these all filed (and be
current) within thirty (30) days from the date of this Agreement.

 

5.6 Other Stockholders. Kalex has not entered into any agreement with any
holders of LCP Common Stock, other than this Agreement with the Stockholders,
with respect to the acquisition of LCP Common Stock by Kalex.

 

5.7 Kalex’s Corporate Existence. Kalex is a corporation duly incorporated under
the laws of Delaware however it is not in good standing at this time and needs
to file certain Delaware filings after which it will be in good standing in
Delaware but has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted. Kalex is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not, individually or in the aggregate, be materially adverse
to the business of Kalex. Kalex is not in violation of any of the provisions of
its Articles of Incorporation or its Bylaws.

 

5.8 Capitalization.

 

(a) As of the date of this Agreement, the authorized capital stock of Kalex
consists of eight hundred million (800,000,000) shares of Kalex common tock. As
of the date of this Agreement, there are eight hundred forty-five thousand
(845,000) shares of common stock issued and seven hundred seventy thousand two
hundred (770,200) shares of common stock outstanding. Treasury stock consists of
seventy-four thousand (74,800) shares of common stock. There are two thousand
(2,000) shares of preferred stock authorized, of which one thousand (1,000) are
designed as Series A preferred stock (all of which are issued and outstanding).
There are one hundred (100) shares of Series B preferred stock authorized with
none issued.

 

(b) All outstanding shares of capital stock of Kalex have been duly authorized
and validly issued and are fully paid and non-assessable and are not subject to
preemptive rights created under Delaware law, the Articles of Incorporation or
Bylaws of Kalex or any agreement or document to which Kalex is a party or by
which it or its assets are bound. All outstanding shares of capital stock of
Kalex have been issued and granted in compliance with all applicable securities
law and other legal requirements and all requirements set forth in applicable
agreements or instruments. None of the outstanding Kalex Securities (as defined
below) is unvested or is subject to a repurchase option, risk of forfeiture or
other condition providing that such Kalex Securities may be forfeited or
repurchased by Kalex or otherwise vest upon termination of stockholder’s or
grantee’s employment, directorship or other relationship with Kalex under the
terms of any restricted stock agreement or other agreement with Kalex. No Kalex
debt has voting rights.

  

(c) Except as set forth in this Section, there are no outstanding (i) shares of
capital stock or voting securities of Kalex, (ii) securities of Kalex
convertible into or exchangeable for shares of capital stock or voting
securities of Kalex or (iii) options or other rights to acquire from Kalex, or
other obligation of Kalex to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of Kalex (the items in clauses (i), (ii) and (iii) of this Section
3.08(c) being referred to collectively as the “Kalex Securities”). There are no
registration rights, other than as contemplated under this Agreement, and there
is no voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which Kalex is a party or by which it is bound with respect to
any Kalex Securities. There are no outstanding obligations of Kalex to
repurchase, redeem or otherwise acquire any Kalex Securities.

 

 
9


--------------------------------------------------------------------------------




 

5.9 Litigation. There is no action, suit, investigation or proceeding (or to
Kalex’s knowledge any basis therefor) pending against, or to the knowledge of
Kalex, threatened against or affecting, Kalex or any of its respective
properties before any court or arbitrator or any governmental body, agency or
official which, individually or in the aggregate, if determined or resolved
adversely in accordance with the plaintiff’s demands, could reasonably be
expected to have a material adverse effect on the business, results of
operations, or financial condition of Kalex taken as a whole or which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

 

5.10 Compliance with Laws and Court Orders.

 

(a) Kalex is not in violation of, and has not since January 1, 2012 violated,
and to the knowledge of Kalex is not under investigation with respect to and has
not been threatened to be charged with or given notice of any violation of, any
applicable law, rule, regulation, judgment, injunction, order or decree, except
for violations that have not had and could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
results of operations or financial condition of Kalex and its subsidiaries taken
as a whole, other then its delinquent status of filings with the SEC.

 

(b) Kalex and each of its officers and directors have complied in all material
respects with the applicable provisions of Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”). Kalex has disclosed to the Stockholder
Representative any of the information required to be disclosed by Kalex and
certain of its officers to Kalex’s Board of Directors or any committee thereof
pursuant to the certification requirements contained in Form 10-K and Form 10-Q
under the Exchange Act. Since the enactment of Sarbanes-Oxley, neither Kalex nor
any of its Affiliates has made any loans to any executive officer or director of
Kalex.

 

(c) Each executive officer and director of Kalex has complied with all
applicable laws in connection with or relating to actions within the scope of
Kalex’s business, except where the failure to comply would not be material to
Kalex. No executive officer or director of Kalex is a party to or the subject of
any pending or threatened suit, action, proceeding or investigation by any
governmental entity that would have a material adverse effect on the business,
results of operations or financial condition of Kalex and its subsidiaries taken
as a whole, except as disclosed in Kalex Exchange Act Documents.

  

5.11 Financial Statements. The audited consolidated financial statements and
unaudited consolidated interim financial statements of Kalex included in Kalex’s
filings under the Exchange Act (collectively, “Kalex Financial Statements”) (a)
were prepared in accordance with and accurately reflect in all material
respects, Kalex’s books and records as of the times and for the periods referred
to therein, (b) complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto in effect during the periods included and (c) fairly present in all
material respects, in conformity with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto and except in the unaudited
financial statements as may be permitted by Form 10-Q), the consolidated
financial position of Kalex and its consolidated subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
periods then ended (subject to normal year end adjustments in the case of any
unaudited interim financial statements which were not and are not expected to be
material to Kalex). Notwithstanding the foregoing, the auditor who gave his
opinion on the June 30, 2012 financial statements was deregistered by the Public
Company Oversight Accounting Board. The financials however were not affected by
his deregistration.

 

 
10


--------------------------------------------------------------------------------




 

5.12 No Undisclosed Material Liabilities. There are no liabilities of Kalex or
any Kalex Subsidiary of any kind whatsoever, whether accrued, contingent,
absolute, determined or determinable, and no existing condition, situation or
set of circumstances which could reasonably result in such a liability, other
than:

 

(a) liabilities recorded in full or reserved for in the unaudited financial
statements included in the Kalex Exchange Act Documents filed with respect to
the fiscal period ended March 31, 2013 (“Kalex Balance Sheet Date”); and

 

(b) liabilities incurred in the ordinary course of the business of Kalex
consistent with past practice since the Kalex Balance Sheet Date, none of which
has or may reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, results of operations, or financial
condition of Kalex taken as a whole.

 

6. Survival Of Representations and Warranties; Indemnification;

 

6.1 Nature and Survival. The covenants, representations and warranties of the
parties hereunder and all documents delivered pursuant hereto shall survive the
Closing for a period of twelve months following the Closing and all inspections,
examinations or audits on behalf of the parties whether conducted before or
after the Closing.

  

6.2 Stockholders Indemnification.

 

(a) Subject to Section 6.3, each Stockholder agrees to indemnify and hold
harmless Kalex against and in respect of its pro rata share (determined on the
basis of the percentage of the total number of shares of Kalex Common Stock that
were issued to such Stockholder) of any and all Damages. “Damages,” as used
herein, shall include any claim, action, demand, loss, cost, expense, liability
(joint or several), penalty and other damage, including, without limitation,
reasonable counsel fees and other costs and expenses reasonably incurred in
investigation or in attempting to avoid the same or oppose the imposition
thereof or in enforcing this indemnity, resulting to Kalex from (i) any
inaccurate representation made by or on behalf of LCP or a Stockholder in this
Agreement or any certificate or other document referenced in, this Agreement and
delivered pursuant hereto, (ii) the breach of any of the warranties or
agreements made by or on behalf of LCP or a Stockholder in this Agreement or any
certificate or other document referenced in this Agreement and delivered
pursuant hereto, or (iii) the breach or default in the performance by a
Stockholder of any of the obligations to be performed by any of them hereunder.

 

(b) If any claim shall be asserted against Kalex by a third party for which
Kalex intends to seek indemnification from the Stockholders under this Section
6.2, Kalex shall given written notice to the Stockholder Representative of the
nature of the claim asserted within forty-five (45) days after any executive
officer of Kalex learns of the assertion thereof and determines that Kalex may
have a right of indemnification with respect thereto, but the failure to give
this notice will not relieve the Sellers of any liability hereunder in respect
of this claim. Kalex shall have the exclusive right to conduct, through counsel
of its own choosing, which counsel is approved by the Stockholder Representative
(which approval may not be unreasonably withheld), the defense of any such claim
or action, and may compromise or settle such claims or actions with the prior
consent of the Stockholder Representative (which shall not be unreasonably
withheld).

 

 
11


--------------------------------------------------------------------------------




 

(c) Any Damages incurred, paid or borne by Kalex for which it is entitled to
indemnification from any Stockholder under this Section shall be satisfied, in
whole or in part, solely by such Stockholder delivering to Kalex for
cancellation, shares of Kalex Common Stock, without further recourse to any
Stockholder; provided, however, that each Stockholder’s indemnification
obligation shall be unlimited (and shall be satisfied by a cash payment to the
extent that shares of Kalex Common Stock are insufficient) with respect to
Damages arising out of the intentional fraud of such Stockholder. In the event
that any Stockholder elects to return shares of Kalex Common Stock to satisfy
any indemnification obligation, each such share of Kalex Common Stock shall be
valued at its Current Market Value (as defined below) as of the date such shares
are tendered to Kalex. Such Seller shall also pay or reimburse Kalex for the
out-of-pocket expenses (including without limitation any fees payable to the
transfer agent of the shares) of canceling such returned shares.

 

(d) “Current Market Value” of the Kalex Common Stock as of a particular date
shall mean the average of the price of a share of underlying Kalex common stock,
determined on the basis of the last reported sales price on the OTC Markets
Group for the ten (10) consecutive trading days preceding such date
(“Measurement Days”); or, if such shares are not trading on the OTC Markets
Group during that period, the Current Market Value will be determined by an
independent reputable valuation and appraisal company mutually agreed upon by
Kalex and the Stockholder Representative (which appraiser shall be instructed to
disregard any minority interest discount), and if no agreement can be reached
within a thirty (30)-day period, by the average of the two Current Market Values
as determined by independent reputable valuation and appraisal companies
retained by each of Kalex and the Stockholder Representative; provided, however,
that the aggregate fees and expenses of any such independent valuation and
appraisal company or companies shall be shared evenly between Kalex, on the one
hand, and the applicable indemnifying Seller(s).

  

6.3 Kalex Indemnification.

 

(a) Subject to subsection (b) below, Kalex shall indemnify and hold the
Stockholders harmless against and in respect of all Stockholders Damages.
“Stockholders Damages” shall mean any claim, action, demand, loss, cost,
expense, liability (joint or several), penalty and other damage, including,
without limitation, reasonable counsel fees, and other costs and expenses
reasonably incurred in investigating or in attempting to avoid the same or
oppose the imposition thereof or in enforcing this indemnity, resulting to a
Stockholder from (A) any inaccurate representation made by Kalex in this
Agreement or any certificate or other document referenced in this Agreement and
delivered by it pursuant hereto, (B) breach of any of the warranties or
agreements made by Kalex in this Agreement or any certificate or other document
referenced in this Agreement and delivered by it pursuant hereto, or (C) breach
or default in the performance by Kalex of any of the obligations to be performed
by Kalex hereunder. Kalex agrees to pay or reimburse the Stockholders for any
payment made or amount payable or loss suffered or incurred by the Stockholders
at any time from and after the Closing in respect of any Stockholder Damages to
which the foregoing indemnity relates.

 

(b) Any Stockholder Damages incurred, paid or borne by a Stockholder for which
it is entitled to indemnification from Kalex under this Section shall be
satisfied, in whole or in part, by Kalex immediately relinquishing and returning
to the applicable Stockholder(s) all LCP Common Stock previously owned by the
Stockholder.

 

 
12


--------------------------------------------------------------------------------




 

7. Covenants of Stockholders.

 

7.1 Fulfillment of Closing Conditions. At and prior to the Closing, the
Stockholders shall cause LCP to use commercially reasonable efforts to fulfill
the conditions specified in this Agreement. In connection with the foregoing,
the Stockholders shall (a) refrain from any actions that would cause any of
their representations and warranties to be inaccurate in any material respect as
of the Closing, (b) execute and deliver the applicable agreements and other
documents referred to herein, (c) comply in all material respects with all
applicable laws in connection with its execution, delivery and performance of
this Agreement and the transactions, (d) use commercially reasonable efforts to
obtain in a timely manner all necessary waivers, consents and approvals required
under any laws, contracts or otherwise, and (e) use commercially reasonable
efforts to take, or cause to be taken, all other actions and to do, or cause to
be done, all other things reasonably necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions.

 

7.2 Access to Information. From the date of this Agreement to the Closing, the
Stockholders shall give to Kalex and Kalex’s designated representative, with
reasonable notice, access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to LCP
as the other party may reasonably request. Kalex shall not use such information
for purposes other than in connection with the transactions contemplated by this
Agreement. Kalex, its designated representatives shall jointly and severally be
bound by confidentiality agreements, and the terms therein ,to be executed prior
to any dissemination of information.

 

7.3 No Solicitation. From and after the date hereof until the earlier of the
Termination Date or the date of termination of this Agreement pursuant to
Section 13, without the prior written consent of the Kalex, the Stockholders
shall not, and shall not authorize or permit their representatives to, directly
or indirectly, solicit, initiate or encourage (including by way of furnishing
information) or take any other action to facilitate knowingly any inquiries or
the making of any proposal that constitutes or may reasonably be expected to
lead to an Acquisition Proposal (defined below) from any person, or engage in
any discussion or negotiations relating thereto or accept any Acquisition
Proposal. If the Stockholders receive any such inquiries, offers or proposals,
the Stockholders shall (a) notify Kalex orally and in writing of any such
inquiries, offers or proposals (including the terms and conditions of any such
proposal and the identity of the person making it), within forty-eight (48)
hours of the receipt thereof, (b) keep Kalex informed of the status and details
of any such inquiry, offer or proposal, and (c) give Kalex five days’ advance
notice of any agreement to be entered into with, or any information to be
supplied to, any person making such inquiry, offer or proposal. As used herein,
“Acquisition Proposal” means a proposal or offer (other than pursuant to this
Agreement) for a tender or exchange offer, merger, consolidation or other
business combination involving any or any proposal to acquire in any manner a
substantial equity interest in, or all or substantially all of the assets of
LCP. Notwithstanding the foregoing, the Stockholders shall remain free to
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner, any effort or attempt by any person to do or seek any of the
foregoing to the extent their fiduciary duties may require.

 

7.4 Confidentiality. The Stockholders agree that after receipt (a) all
information received by it pursuant to this Agreement and (b) any other
information that is disclosed by Kalex to it shall be considered confidential
information until such time as such information otherwise becomes publicly
available. Each party further agrees that it shall hold all such confidential
information in confidence and shall not disclose any such confidential
information to any third party except as required by law or regulation
(including the listing rules); provided that to the extent possible Kalex shall
have been provided with reasonable notice and the opportunity to seek a
protective order to the extent possible prior to such disclosure, other than its
counsel or accountants nor shall it use such confidential information for any
purpose other than its investment in Kalex; provided, however, that the
foregoing obligation to hold in confidence and not to disclose confidential
information shall not apply to any information that (1) was known to the public
prior to disclosure by Kalex, (2) becomes known to the public through no fault
of LCP, (3) is disclosed to LCP on a non-confidential basis by a third party
having a legal right to make such disclosure or (4) is independently developed
by LCP.

 

 
13


--------------------------------------------------------------------------------




 

7.5 Transfer of Assets and Business. The Stockholders shall, and shall cause LCP
to, take such reasonable steps as may be necessary or appropriate, in the
judgment of Kalex, so that Kalex shall be placed in actual possession and
control of all of the assets and the business of LCP, and LCP shall be owned and
operated as a majority owned subsidiary of Kalex.

 

7.6 Disclosure of Fundraising. The Stockholders shall disclose to Kalex any
fund-raising activities of LCP that occur prior to the Closing. Further, the
Stockholders shall assure that all regulations, rules and laws governing such
fundraising are complied with and that such funds will only be used in the
furtherance of LCP’s corporate purposes.

  

8. Covenants of Kalex. 

 

8.1 Fulfillment of Closing Conditions. At and prior to the Closing, Kalex shall
use commercially reasonable efforts to fulfill the conditions specified in this
Agreement to the extent that the fulfillment of such conditions is within its
control. In connection with the foregoing, Kalex shall (a) refrain from any
actions that would cause any of its representations and warranties to be
inaccurate in any material respect as of the Closing, (b) execute and deliver
the applicable agreements and other documents referred to herein, (c) comply in
all material respects with all applicable laws in connection with its execution,
delivery and performance of this Agreement and the transactions, (d) use
commercially reasonable efforts to obtain in a timely manner all necessary
waivers, consents and approvals required under any laws, contracts or otherwise,
and (e) use commercially reasonable efforts to take, or cause to be taken, all
other actions and to do, or cause to be done, all other things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions.

 

8.2 Access to Information. From the date of this Agreement to the Closing, Kalex
shall cause Kalex to give to the Stockholders and their employees, counsel,
accountants and other representatives access to and the right to inspect, during
normal business hours, all of the assets, records, contracts and other documents
relating to Kalex as the other party may reasonably request. The Stockholders
shall not use such information for purposes other than in connection with the
transactions contemplated by this Agreement.

 

8.3 Confidentiality. Kalex agrees that after receipt (a) all information
received by it pursuant to this Agreement and (b) any other information that is
disclosed by the Stockholders to it shall be considered confidential information
until such time as such information otherwise becomes publicly available. Each
party further agrees that it shall hold all such confidential information in
confidence and shall not disclose any such confidential information to any third
party except as required by law or regulation (including the listing rules);
provided that to the extent possible the Stockholders shall have been provided
with reasonable notice and the opportunity to seek a protective order to the
extent possible prior to such disclosure, other than its counsel or accountants
nor shall it use such confidential information for any purpose other than its
investment in LCP; provided, however, that the foregoing obligation to hold in
confidence and not to disclose confidential information shall not apply to any
information that (1) was known to the public prior to disclosure by Kalex, (2)
becomes known to the public through no fault Kalex, (3) is disclosed to Kalex on
a non-confidential basis by a third party having a legal right to make such
disclosure or (4) is independently developed by Kalex.

 

 
14


--------------------------------------------------------------------------------




 

8.4 Disclosure of Fundraising. Kalex shall disclose to LCP any fund raising
activities, which shall occur prior to the Closing. Further, Kalex shall assure
that all regulations, rules and laws governing such fundraising are complied
with and that such funds will only be used in the furtherance of Kalex’s
corporate purpose and business plan. Prior written approval of the Stockholders
shall be required to use funds for any other purposes.

  

9. Mutual Covenants.

 

9.1 Disclosure of Certain Matters. The Stockholders on the one hand, and Kalex,
on the other hand, shall give Kalex and the Stockholders, respectively, prompt
notice of any event or development that occurs prior to the Closing that (a) had
it existed or been known on the date hereof would have been required to be
disclosed by such party under this Agreement, (b) would cause any of the
representations and warranties of such party contained herein to be inaccurate
or otherwise misleading, except as contemplated by the terms hereof, or (c)
gives any such party any reason to believe that any of the conditions set forth
in this Agreement will not be satisfied prior to the Termination Date.

 

9.2 Public Announcements. The Stockholders and Kalex shall consult with each
other before issuing any press release or making any public statement with
respect to this Agreement and the transactions and, except as may be required by
applicable law or regulation, a party hereto shall not issue any such press
release or make any such public statement without the consent of the other party
hereto.

 

9.3 Confidentiality. If the transactions are not consummated, each party shall
treat all information obtained in its investigation of another party or any
affiliate thereof, and not otherwise known to them or already in the public
domain, as confidential and shall not use or otherwise disclose such information
to any third party except as required by law or regulation (including the
listing rules), and shall return to such other party or affiliate all copies
made by it or its representatives of confidential information provided by such
other party or affiliate.

 

10. Conditions Precedent to Obligations of LCP. All obligations of LCP to
consummate the Transactions are subject to the satisfaction prior thereto of
each of the following conditions:

 

10.1 Representations and Warranties. The representations and warranties of Kalex
contained in this Agreement shall be true and correct on the date hereof and
(except to the extent such representations and warranties speak as of an earlier
date) shall also be true and correct on and as of the Closing with the same
force and effect as if made on and as of the Closing.

 

10.2 Agreements, Conditions and Covenants. Kalex shall have performed or
complied with all agreements, conditions and covenants required by this
Agreement to be performed or complied with by it on or before the Closing.

 

10.3 Legality. No law or court order shall have been enacted, entered,
promulgated or enforced by any court or governmental authority that is in effect
and has the effect of making the purchase and sale of the assets illegal or
otherwise prohibiting the consummation of such purchase and sale.

 

 
15


--------------------------------------------------------------------------------




 

11. Conditions Precedent to Obligations of Kalex. All obligations of Kalex to
consummate the transactions are subject to the satisfaction (or waiver) prior
thereto of each of the following conditions:

 

11.1 Representations and Warranties. The representations and warranties of the
Stockholders contained in this Agreement shall be true and correct on the date
hereof and (except to the extent such representations and warranties speak as of
an earlier date) shall also be true and correct on and as of the Closing, except
for changes contemplated by this Agreement, with the same force and effect as if
made on and as of the Closing.

  

11.2 Agreements, Conditions and Covenants. The Stockholders shall have performed
or complied in all material respects with all agreements, conditions and
covenants required by this Agreement to be performed or complied with by them on
or before the Closing.

 

11.3 Legality. No law or court order shall have been enacted, entered,
promulgated or enforced by any court or governmental authority that is in effect
and (a) has the effect of making the purchase and sale of the assets illegal or
otherwise prohibiting the consummation of such purchase and sale or (b) has a
reasonable likelihood of causing a material adverse effect.

 

11.4 Appointment of New Board Members; Resignation of Existing Board Member. At
the time of Closing, Arnold F. Sock, the sole existing board member of Kalex
shall appoint three (3) new members to the board of directors of Kalex: J. Scott
Tassan, Edward Vakser, and Scott Weinert. Mr. Sock shall thereafter immediately
resign from every position he holds with Kalex. Mr. Sock hereby personally
represents and warrants that he is the sole director Kalex. Mr. Sock further
represents and warrants that he is currently the president and secretary of
Kalex, that J. Scott Tassan is currently the chief financial officer of Kalex,
that no other officer positions of Kalex exist, and that Mr. Sock shall not
appoint any other directors or officers of Kalex at anytime prior to or
contemporaneous with the occurrence of the Closing.

 

12. Post-Closing Obligations.

 

12.1 Audit. The Stockholders shall cause an audit of the books and records of
LCP, as well as pro forma financial statements, both in compliance with Item
9.01 of Form 8-K to be completed within sixty (60) days of the Closing to comply
with applicable provisions of Regulation S-X. Any additional audit of LCP shall
be performed by the auditor designated by LCP and at the sole cost to Kalex
without any obligation of reimbursement by LCP.

 

12.2 Promissory Notes of Stockholders. All promissory notes between any of the
Stockholders and LCP shall remain on the consolidated books and records of Kalex
after the Closing.

 

12.3 Expenses of Kalex. Intelecon Inc. and Kalex have the obligation to pay for
all expenses involved in bringing Kalex current in its SEC filings and for the
filing of a Form 8-K in connection with the acquisition under this Agreement,
including capital raises.

 

 
16


--------------------------------------------------------------------------------




 

12.4 Fund Raising. Kalex and Intelecon Inc., have the joint obligation to raise
funds for the business and operations of LCP in an amount of no less than five
million dollars ($5,000,000), without liability to LCP or any LCP Stockholders
jointly or severally, within up to one (1) year of the effective date of a Form
S-1 filing on behalf of Kalex, which filing shall be made as promptly as
possible after Closing. Said filing shall provide for raising said funds in a
financially prudent manner (i.e, non-toxic, as the term is generally considered
to mean) and are to be used for corporate operations and growth plans of LCP and
Kalex. All ordinary and necessary expenses related to the capital raise for LCP
are to be paid by Kalex and Intelecon Inc. out of the funds raised. At no time
shall Kalex, Intelecon Inc., or any parties participating in the raising of
funds for LCP, including any directors, shareholders, associates, consultants of
Kalex or Intelecon Inc. or any other unnamed corporation or individual, seek
reimbursement from or repayment from LCP or any of its directors or management
or the Stockholders for any funds raised for LCP. In the event Kalex and
Intelecon Inc. are unable to raise the entire five million dollars ($5,000,000)
within said one (1) year period, then at the sole discretion of the former
Stockholders of LCP, Kalex upon notification from the former Stockholders of
LCP, shall spin out LCP as a separate public company. The spinout would be at
Kalex’s sole expense. Kalex shall be entitled to retain ten percent (10%) of the
LCP shares it holds just prior to the spinout, and the LCP Stockholders shall
surrender all but ten percent (10%) of the Kalex shares they hold prior to the
spinout. Kalex and Intelecon Inc. shall raise additional funds, in excess of the
five million dollars ($5,000,000) obligation referenced above for LCP, for the
day-to-day operations of Kalex and raise further additional funds for any
additional acquisition targets by Kalex.

 

12.5 Future Plans. Kalex intends to acquire other operating companies that will
provide operating, product and/or, services synergies to LCP’s operations focus.
Kalex shall pursue such acquisitions on terms that do not unreasonably dilute
the post-LCP acquisition stockholders as part of the Agreement.

 

12.6 Payment of Stock to Arnold F. Sock. At the Closing, and upon the
resignation of Arnold Sock, pursuant to this Agreement, Mr. Sock shall be issued
three hundred thousand (300,000) shares of Kalex Common Stock as full
compensation for his five (5) years of services to Kalex. This issued stock
shall have registration rights as to the number of shares permitted to be
registered by the Securities and Exchange Commission in any Form S-1
registration statement.

 

13. Termination

 

13.1 Grounds for Termination. This Agreement may be terminated at any time
before the Closing:

 

(a) By mutual written consent of the Stockholders and Kalex;

 

(b) By the Stockholders or Kalex if the Closing shall not have been consummated
on or before the Termination Date; provided, however, that the right to
terminate this Agreement shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before the Termination Date;

 

(c) By the Stockholders or Kalex if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a court order (which court order the parties shall use commercially
reasonable efforts to lift) that permanently restrains, enjoins or otherwise
prohibits the transactions, and such court order shall have become final and
non-appealable;

 

 
17


--------------------------------------------------------------------------------




 

(d) By Kalex, if the Stockholders shall have breached, or failed to comply with,
any of its obligations under this Agreement or any representation or warranty
made by the Stockholders shall have been incorrect when made, and such breach,
failure or misrepresentation is not cured within twenty (20) days after notice
thereof, including failure to keep the Kalex current in its filings and honor
existing agreements; and

 

(e) By the Stockholders, if Kalex shall have breached, or failed to comply with
any of its obligations under this Agreement or any representation or warranty
made by it shall have been incorrect when made, and such breach, failure or
misrepresentation is not cured within twenty (20) days after notice thereof, and
in either case, any such breaches, failures or misrepresentations, individually
or in the aggregate, results or would reasonably be expected to affect
materially and adversely the benefits to be received by the Stockholders
hereunder.

 

13.2 Effect of Termination. If this Agreement is terminated pursuant to Section
13.1, the agreements contained in Section 9.3 shall survive the termination
hereof and any party may pursue any legal or equitable remedies that may be
available if such termination is based on a breach of another party.

 

14. General Matters.

 

14.1 Entire Agreement; Amendment This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement may be amended, modified
or supplemented only by a written instrument duly executed by each of the
parties hereto.

 

14.2 Benefits; Successors. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective heirs, legal representatives,
successors and permitted assigns of the parties. Nothing in this Agreement shall
confer any rights upon any person other than the Stockholders and Kalex and
their respective heirs, legal representatives, successors and permitted assigns.

 

14.3 Assignment; Waiver. No party hereto shall assign this Agreement or any
right, benefit or obligation hereunder. Any term or provision of this Agreement
may be waived at any time by the party entitled to the benefit thereof by a
written instrument duly executed by such party. However, failure of any party to
exercise any right or remedy under this Agreement or otherwise, or delay by a
party in exercising such right or remedy, shall not operate as a waiver thereof.

 

14.4 Further Assurances. At and after the Closing, the Stockholders and Kalex
shall execute and deliver any and all documents and take any and all other
actions that may be deemed reasonably necessary by their respective counsel to
complete the transactions.

 

 
18


--------------------------------------------------------------------------------




 

14.5 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase "but not limited to" and (e) references to “hereunder” or “herein”
relate to this Agreement. The section and other headings contained in this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in any respect.
Section and subsection references are to this Agreement unless otherwise
specified. Each accounting term used herein that is not specifically defined
herein shall have the meaning given to it under GAAP. Any reference to a party’s
being satisfied with any particular item or to a party's determination of a
particular item presumes that such standard will not be achieved unless such
party shall be satisfied or shall have made such determination in its sole or
complete discretion.

 

14.6 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

14.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be binding as of the date first written above, and all of
which shall constitute one and the same instrument. Each such copy shall be
deemed an original.

 

14.8 Schedules. Any items listed or described on Schedules shall be listed or
described under a caption that identifies the Sections of this Agreement to
which the item relates.

 

14.9 Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by mail,
facsimile message or Federal Express or other delivery service. Any notices
shall be deemed given upon the earlier of the date when received at, or the
third day after the date when sent by registered or certified mail or the day
after the date when sent by Federal Express to, the address or fax number set
forth below, unless such address or fax number is changed by notice to the other
party hereto:

   

If to LCP:

 

LCP, Inc.
P.O. Box 15717 

Beverly Hills CA 90209 

Attention: President

 

 
19


--------------------------------------------------------------------------------




 

With copies to:

 

Michael Selsman 

330 Spalding Drive, Penthouse #1

Beverly Hills, California 90212

 

If to Kalex:

 

Kalex Corp.

330 East 33rd Street, Suite 15M 

New York, New York 10016 

Attention: Arnold F. Sock, President 

Telephone: (212) 686-7171

 

With copies to:

 

Brian F. Faulkner, A Professional Law Corporation

27127 Calle Arroyo, Suite 1923

San Juan Capistrano, California 92675 

Attention: Brian F. Faulkner, Esq. 

Telephone: (949) 240-1361 

Facsimile: (949) 240-1362

  

14.10 Arbitration. Any and all disputes relating to this Agreement or its breach
shall be settled by arbitration, by a single arbitrator, in Los Angeles,
California, in accordance with the then-current rules of JAMS; the parties waive
any right they may have under any statute or law to cause such proceeding to be
transferred to any other venue. Judgment upon the award entered by the
arbitrator may be entered in any court having jurisdiction thereof. Costs of
arbitration, including reasonable attorneys’ fees and costs incurred, as
determined by the arbitrator, together with reasonable attorneys’ fees and costs
incurred by the prevailing party in court enforcement of the arbitration award,
must be paid to the prevailing party by the party designated by the arbitrator
or court. Service of the Petition to Confirm Arbitration and written notice of
the time and place of the hearing thereon shall be in the same manner provided
in this Agreement.

 

Should one party either dismiss or abandon his claim or counterclaim before
hearing thereon, the other party shall be deemed the “prevailing party” pursuant
to this Agreement. Should both parties receive judgment or award of their
respective claims, the party in whose favor the larger judgment or award is
rendered shall be deemed the “prevailing party” pursuant to this Agreement.

 

14.11 Governing Law. The laws of the State of California shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions shall be governed by and interpreted in accordance with the laws of
the State of Arizona without regard to the principles of conflict of laws.

 

 
20


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Acquisition Agreement has been executed by the parties
hereto as of the day and year first written above.

 

 

KALEX CORP.         By: /s/ Arnold F. Sock     Arnold F. Sock    

President

           

STOCKHOLDERS OF LCP, INC.

    By: /s/ Michael Selsman Michael Selsman        

INTELECON INC.

 

 

By:

/s/ Edward Vakser 

Edward Vakser

CEO

 

 
21


--------------------------------------------------------------------------------




 

The undersigned hereby join in the execution of this Agreement for the purpose
of evidencing their agreement to their respective (and those of their respective
entities), covenants, conditions, terms, representations, and warranties. 

 

THE ESTATE OF NORMAN KING         By: /s/ Larry King     

Larry King

    Co-Executor       By: /s/ Barbara King   

Barbara King

Co-Executor        

ARNOLD F. SOCK

 

 

By:

/s/ Arnold F. Sock

 

Arnold F. Sock

 

 

22

--------------------------------------------------------------------------------

